United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-3007
                                ___________

Jireh Consulting, doing business as The *
Writing Company, Inc.,                  *
                                        *
             Plaintiff,                 *
                                        * Appeal from the United States
Jerroll M. Sanders,                     * District Court for the
                                        * Eastern District of Missouri.
             Appellant,                 *
                                        * [UNPUBLISHED]
       v.                               *
                                        *
Lisa Ross, (McGonigle); Gregory         *
Rothwell; James Williams; Sheila        *
Jenkins; Christopher Rothwieler;        *
Pamela Gardner; David Williams;         *
United States of America,               *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: August 7, 2006
                              Filed: August 16, 2006
                               ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.
       Jerroll Sanders appeals the district court’s1 order dismissing her Federal Tort
Claims Act (FTCA) lawsuit for lack of subject matter jurisdiction. Having carefully
reviewed the record, see LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir.
2006) (reviewing de novo dismissal for lack of subject matter jurisdiction), we agree
with the district court that Sanders failed to meet her burden to present specific facts
rebutting the Attorney General’s 28 U.S.C. § 2679(d) certification, see Lawson v.
United States, 103 F.3d 59, 60 (8th Cir. 1996), and we reject Sanders’s argument that
discovery and an evidentiary hearing were required in the instant case on the scope-of-
employment issue. The district court thus properly concluded it lacked subject matter
jurisdiction over Sanders’s lawsuit, given her admission that she had not filed an
administrative claim under the FTCA. See Bellecourt v. United States, 994 F.2d 427,
430 (8th Cir. 1993).

     Accordingly, we affirm. See 8th Cir. 47B. We also deny Sanders’s pending
motion.
                    ______________________________




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                          -2-